

113 S2042 RS: Clean Estuaries Act of 2014
U.S. Senate
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 525113th CONGRESS2d SessionS. 2042[Report No. 113–239]IN THE SENATE OF THE UNITED STATESFebruary 26, 2014Mr. Whitehouse (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksJuly 31, 2014Reported by Mrs. Boxer, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Federal Water Pollution Control Act to reauthorize the National Estuary Program, and
			 for other purposes. 1.Short titleThis Act may be cited as the
			 Clean Estuaries Act of 2014.2.National estuary program
			 amendments(a)Purposes of
			 Conference(1)Development of
			 comprehensive conservation and management plansSection 320(b) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1330(b)) is amended by
			 striking paragraph (4) and inserting the following:(4)develop and submit to the
				Administrator a comprehensive conservation and management plan
			 that—(A)identifies the estuary
				and the associated upstream waters of the estuary to be addressed
			 by the plan,
				with consideration given to hydrological boundaries;(B)recommends priority
				protection, conservation, and corrective actions and compliance
			 schedules that
				address point and nonpoint sources of pollution—(i)to restore and maintain
				the chemical, physical, and biological integrity of the estuary,
				including—(I)restoration and
				maintenance of water quality, including wetlands and natural
			 hydrological
				flows;(II)a resilient and diverse
				indigenous population of shellfish, fish, and wildlife; and(III)recreational activities
				in the estuary; and(ii)to ensure that the
				designated uses of the estuary are protected;(C)identifies healthy
				and impaired watershed components by carrying out integrated
			 assessments that include
				assessments of—(i)aquatic habitat and
				biological integrity;(ii)water quality;
				and(iii)natural hydrological
				flows;(D)considers current and
				future sustainable commercial activities in the estuary;(E)addresses the effects of climate variability on the estuary, including—(i)the identification and
				assessment of vulnerabilities in the estuary;(ii)the development and
				implementation of adaptation strategies; and(iii)the potential impacts
				of changes in sea level on estuarine water quality, estuarine
			 habitat, and
				infrastructure located in the estuary;(F)increases public
				education and awareness with respect to—(i)the ecological health of
				the estuary;(ii)the water quality
				conditions of the estuary; and(iii)ocean, estuarine, land,
				and atmospheric connections and interactions;(G)includes performance
				measures and goals to track implementation of the plan; and(H)includes a coordinated
				monitoring strategy for Federal, State, and local governments and
			 other
				entities..(2)Monitoring and making
			 results availableSection 320(b) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330(b)) is amended by striking paragraph (6) and
			 inserting the following:(6)monitor (and make results
				available to the public regarding)—(A)water quality conditions
				in the estuary and the associated upstream waters of the estuary
			 identified
				under paragraph (4)(A);(B)watershed and habitat
				conditions that relate to the ecological health and water quality
			 conditions of
				the estuary; and(C)the effectiveness of
				actions taken pursuant to the comprehensive conservation and
			 management plan
				developed for the estuary under this
				subsection;.(3)Information and
			 educational activitiesSection 320(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330(b)) is amended—(A)by redesignating
			 paragraph (7) as paragraph (8); and(B)by inserting after
			 paragraph (6) the following:(7)provide information and
				educational activities on the ecological health and water quality
			 conditions of
				the estuary;
				and.(4)Conforming
			 amendmentThe sentence following section 320(b)(8) of the Federal
			 Water Pollution Control Act (as so redesignated) (33 U.S.C. 1330(b)(8)) is
			 amended by striking paragraph (7) and inserting paragraph
			 (8).(b)Members of Conference;
			 Collaborative Processes(1)Members of
			 conferenceSection 320(c)(5) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330(c)(5)) is amended by inserting
			 not-for-profit organizations, after
			 institutions,.(2)Collaborative
			 processesSection 320(d) of the Federal Water Pollution Control
			 Act (33 U.S.C. 1330(d)) is amended—(A)by striking
			 (d) and all that follows through In developing
			 and inserting the following:(d)Use of Existing Data
				and Collaborative Processes(1)Use of existing
				dataIn developing;
				and(B)by adding at the end the
			 following:(2)Use of collaborative
				processesIn updating a plan under subsection (f)(4) or
				developing a new plan under subsection (b), a management conference
			 shall make
				use of collaborative processes—(A)to ensure equitable
				inclusion of affected interests;(B)to engage with members of
				the management conference, including through—(i)the use of
				consensus-based decision rules; and(ii)assistance from
				impartial facilitators, as appropriate;(C)to ensure relevant
				information, including scientific, technical, and cultural
			 information, is
				accessible to members;(D)to promote accountability
				and transparency by ensuring members are informed in a timely
			 manner of—(i)the purposes and
				objectives of the management conference; and(ii)the results of an
				evaluation conducted under subsection (f)(6);(E)to identify the roles and
				responsibilities of members—(i)in the management
				conference proceedings; and(ii)in the implementation of
				the plan; and(F)to seek resolution of
				conflicts or disputes as
				necessary..(c)Administration of
			 PlansSection 320 of the Federal Water Pollution Control Act (33
			 U.S.C. 1330) is amended by striking subsection (f) and inserting the
			 following:(f)Administration of
				Plans(1)ApprovalNot
				later than 120 days after the date on which a management conference
			 submits to
				the Administrator a comprehensive conservation and management plan
			 under this
				section, and after providing for public review and comment, the
			 Administrator
				shall approve the plan, if—(A)the Administrator
				determines that the plan meets the requirements of this section;
			 and(B)each affected Governor
				concurs.(2)Completeness(A)In
				generalIf the Administrator determines that a plan is incomplete
				under paragraph (1) or (7), the Administrator shall—(i)provide the management
				conference with written notification of the basis of that finding;
			 and(ii)allow the management
				conference to resubmit a revised plan that addresses, to the
			 maximum extent
				practicable, the comments contained in the written notification of
			 the
				Administrator described in clause (i).(B)ResubmissionIf
				the Administrator determines that a revised plan submitted under
			 subparagraph
				(A)(ii) remains incomplete under paragraph (1) or (7), the
			 Administrator shall
				allow the management conference to resubmit a revised plan in
			 accordance with
				subparagraph (A).(C)Scope of
				reviewIn determining whether to approve a comprehensive
				conservation and management plan under paragraph (1) or (7), the
				Administrator—(i)shall limit the scope of
				review to a determination of whether the plan meets the minimum
			 requirements of
				this section; and(ii)may not impose, as a
				condition of approval, any additional requirements.(3)Failure of the
				Administrator to respondIf, by the date that is 120 days after
				the date on which a plan is submitted or resubmitted under
			 paragraph (1), (2),
				or (7) the Administrator fails to respond to the submission or
			 resubmission in
				writing, the plan shall be considered approved.(4)Failure to submit a
				planIf, by the date that is 3 years after the date on which a
				management conference is convened, that management conference fails
			 to submit a
				comprehensive conservation and management plan or to secure
			 approval for the
				comprehensive conservation and management plan under this
			 subsection, the
				Administrator shall terminate the management conference convened
			 under this
				section.(5)Implementation(A)In
				generalOn the approval of a comprehensive conservation and
				management plan under this section, the plan shall be implemented.(B)Use of authorized
				amountsAmounts authorized to be appropriated under titles II and
				VI and section 319 may be used in accordance with the applicable
			 requirements
				of this Act to assist States with the implementation of a plan
			 approved under
				paragraph (1).(6)Evaluation(A)In
				generalNot later than 5 years after the date of enactment of
				this paragraph, and every 5 years thereafter, the Administrator
			 shall carry out
				an evaluation of the implementation of each comprehensive
			 conservation and
				management plan developed under this section to determine the
			 degree to which
				the goals of the plan have been met.(B)Review and comment by
				management conferenceIn completing an evaluation under
				subparagraph (A), the Administrator shall submit the results of the
			 evaluation
				to the appropriate management conference for review and comment.(C)Report(i)In
				generalIn completing an evaluation under subparagraph (A), and
				after providing an opportunity for a management conference to
			 submit comments
				under subparagraph (B), the Administrator shall issue a report on
			 the results
				of the evaluation, including the findings and recommendations of
			 the
				Administrator and any comments received from the management
			 conference.(ii)Availability to
				publicThe Administrator shall make a report issued under this
				subparagraph available to the public, including through publication
			 in the
				Federal Register and on the Internet.(D)Special rule for new
				plansNotwithstanding subparagraph (A), if a management
				conference submits a new comprehensive conservation and management
			 plan to the
				Administrator after the date of enactment of this paragraph, the
			 Administrator
				shall complete the evaluation of the implementation of the plan
			 required by
				subparagraph (A) not later than 5 years after the date of such
			 submission and
				every 5 years thereafter.(7)Updates(A)RequirementNot
				later than 18 months after the date on which the Administrator
			 makes an
				evaluation of the implementation of a comprehensive conservation
			 and management
				plan available to the public under paragraph (6)(C), a management
			 conference
				convened under this section shall submit to the Administrator an
			 update of the
				plan that reflects, to the maximum extent practicable, the results
			 of the
				program evaluation.(B)Approval of
				updatesNot later than 120 days after the date on which a
				management conference submits to the Administrator an updated
			 comprehensive
				conservation and management plan under subparagraph (A), and after
			 providing
				for public review and comment, the Administrator shall approve the
			 updated
				plan, if the Administrator determines that the updated plan meets
			 the
				requirements of this section.(8)Probationary
				statusThe Administrator may consider a management conference
				convened under this section to be in probationary status, if the
			 management
				conference has not received approval for an updated comprehensive
			 conservation
				and management plan under paragraph (7)(B) on or before the last
			 day of the
				5-year period beginning on the date on which the Administrator
			 makes an
				evaluation of the plan available to the public under paragraph
				(6)(C)..(d)Federal
			 AgenciesSection 320 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1330) is amended—(1)by redesignating
			 subsections (g), (h), (i), (j), and (k) as subsections (h), (i), (j), (k),
			 and
			 (m), respectively; and(2)by inserting after
			 subsection (f) the following:(g)Federal
				Agencies(1)Activities conducted
				within estuaries with approved plansAfter approval of a
				comprehensive conservation and management plan by the
			 Administrator, any
				Federal action or activity affecting the estuary shall be
			 conducted, to the
				maximum extent practicable, in a manner consistent with the plan.(2)Coordination and
				cooperation(A)In
				generalThe Secretary of the Army (acting through the Chief of
				Engineers), the Administrator of the National Oceanic and
			 Atmospheric
				Administration, the Director of the United States Fish and Wildlife
			 Service,
				the Secretary of the Department of Agriculture, the Director of the
			 United
				States Geological Survey, the Secretary of the Department of
			 Transportation,
				the Secretary of the Department of Housing and Urban Development,
			 and the heads
				of other appropriate Federal agencies, as determined by the
			 Administrator,
				shall, to the maximum extent practicable, cooperate and coordinate
			 activities,
				including monitoring activities, related to the implementation of a
				comprehensive conservation and management plan approved by the
				Administrator.(B)Lead coordinating
				agencyThe Environmental Protection Agency shall serve as the
				lead coordinating agency under this paragraph.(3)Consideration of plans
				in agency budget requestsIn making an annual budget request for
				a Federal agency referred to in paragraph (2), the head of such
			 agency shall
				consider the responsibilities of the agency under this section,
			 including under
				comprehensive conservation and management plans approved by the
				Administrator.(4)MonitoringThe
				heads of the Federal agencies referred to in paragraph (2) shall
			 collaborate on
				the development of tools and methodologies for monitoring the
			 ecological health
				and water quality conditions of estuaries covered by a management
			 conference
				convened under this
				section..(e)Grants(1)In
			 generalSubsection (h) (as redesignated by subsection (d)) of
			 section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330) is
			 amended—(A)in paragraph (1), by
			 striking other public and all that follows before the period at
			 the end and inserting and other public or nonprofit private agencies,
			 institutions, and organizations; and(B)by adding at the end the
			 following:(4)Effects of probationary
				status(A)Reductions in grant
				amountsThe Administrator shall reduce, by an amount to be
				determined by the Administrator, grants for the implementation of a
				comprehensive conservation and management plan developed by a
			 management
				conference convened under this section, if the Administrator
			 determines that
				the management conference is in probationary status under
			 subsection
				(f)(8).(B)Termination of
				management conferencesThe Administrator shall terminate a
				management conference convened under this section, and cease
			 funding for the
				implementation of the comprehensive conservation and management
			 plan developed
				by the management conference, if the Administrator determines that
			 the
				management conference has been in probationary status for 2
			 consecutive
				years..(2)Conforming
			 amendmentSection 320(i) the Federal Water Pollution Control Act
			 (as redesignated by subsection (d)) is amended by striking subsection
			 (g) and inserting subsection (h).(f)Authorization of
			 AppropriationsSection 320 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1330) (as redesignated by subsection (d)) is amended by
			 striking
			 subsection (j) and inserting the following:(j)Authorization of
				Appropriations(1)In
				generalThere is authorized to be appropriated to the
				Administrator $35,000,000 for each of fiscal years 2014 through
			 2018
				for—(A)expenses relating to the
				administration of grants by the Administrator under this section,
			 including the
				award and oversight of grants, except that such expenses shall not
			 exceed 5
				percent of the amount appropriated under this subsection;(B)making grants under
				subsection (h); and(C)monitoring the
				implementation of a conservation and management plan by the
			 management
				conference, or by the Administrator in any case in which the
			 conference has
				been terminated.(2)AllocationsThe
				Administrator shall provide at least 80 percent of the amounts
			 appropriated
				under this subsection per fiscal year for the development,
			 implementation, and
				monitoring of each conservation and management plan eligible for
			 grant
				assistance under subsection (h).(3)RequirementThe
				Administrator shall include in the annual budget request of the
			 Environmental
				Protection Agency a clear description of the amounts requested by
			 the
				Administrator to make grants under paragraph
				(1)(B)..(g)ResearchSection
			 320(k)(1)(A) of the Federal Water Pollution Control Act (as redesignated
			 by
			 subsection (d)) is amended—(1)by striking
			 paramenters and inserting parameters; and(2)by inserting
			 (including monitoring of both pathways and ecosystems to track the
			 introduction and establishment of nonnative species) before , to
			 provide the Administrator.(h)National Estuary
			 Program EvaluationSection 320 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330) is amended by inserting after subsection (k)
			 (as
			 redesignated by subsection (d)) the following:(l)National Estuary
				Program Evaluation(1)In
				generalNot later than 5 years after the date of enactment of
				this paragraph, and every 5 years thereafter, the Administrator
			 shall complete
				an evaluation of the national estuary program established under
			 this
				section.(2)Specific
				assessmentsIn conducting an evaluation under this subsection,
				the Administrator shall—(A)assess the effectiveness
				of the national estuary program in improving water quality, natural
			 resources,
				and sustainable uses of the estuaries covered by management
			 conferences
				convened under this section;(B)identify best practices
				for improving water quality, natural resources, and sustainable
			 uses of the
				estuaries covered by management conferences convened under this
			 section,
				including those practices funded through the use of technical
			 assistance from
				the Environmental Protection Agency and other Federal agencies;(C)assess the reasons why
				the best practices described in subparagraph (B) resulted in the
			 achievement of
				program goals;(D)identify any redundant
				requirements for reporting by recipients of a grant under this
			 section;
				and(E)develop and recommend a
				plan for eliminating any redundancies.(3)ReportIn
				completing an evaluation under this subsection, the Administrator
			 shall issue a
				report on the results of the evaluation, including the findings and
				recommendations of the Administrator.(4)AvailabilityThe
				Administrator shall make a report issued under this subsection
			 available to
				management conferences convened under this section and the public,
			 including
				through publication in the Federal Register and on the
				Internet..(i)Convening of
			 conferenceSection 320(a)(2) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330(a)(2)) is amended—(1)by striking (2)
			 Convening of
			 conference.— and all that follows through In
			 any case and inserting the following:(2)Convening of
				conferenceIn any case;
				and(2)by striking subparagraph
			 (B).(j)Great Lakes
			 EstuariesSection 320(m) of the Federal Water Pollution Control
			 Act (as redesignated by subsection (d)) is amended by striking the
			 subsection
			 designation and all that follows through and those portions of
			 tributaries and inserting the following:(m)DefinitionsIn
				this section, the terms estuary and estuarine zone
				have the meanings given the terms in section 104(n)(4), except
			 that—(1)the term
				estuary also includes near coastal waters and other bodies of
				water within the Great Lakes that are similar in form and function
			 to the
				waters described in the definition of estuary in section
				104(n)(4); and(2)the term estuarine
				zone also includes—(A)waters within the Great
				Lakes described in paragraph (1) and transitional areas from such
			 waters that
				are similar in form and function to the transitional areas
			 described in the
				definition of estuarine zone in section 104(n)(4);(B)associated aquatic
				ecosystems; and(C)those portions of
				tributaries.1.Short titleThis Act may be cited as the
			 Clean Estuaries Act of 2014.2.National estuary program
			 amendments(a)Purposes of
			 Conference(1)Development of
			 comprehensive conservation and management plansSection 320(b) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1330(b)) is amended by
			 striking paragraph (4) and inserting the following:(4)develop and submit to the
				Administrator a comprehensive conservation and management plan
			 that—(A)identifies the estuary
				and estuary resources to be considered
			 within the plan;(B)recommends priority
				protection, conservation, and corrective actions and compliance
			 schedules that
				address point and nonpoint sources of pollution—(i)to restore and maintain
				the chemical, physical, and biological integrity of the estuary,
				including—(I)restoration and
				maintenance of water quality, including wetlands and natural
			 hydrological
				flows;(II)a resilient and diverse
				indigenous population of shellfish, fish, and wildlife; and(III)recreational activities
				in the estuary; and(ii)to ensure that the
				designated uses of the estuary are protected;(C)identifies healthy
				and impaired watershed components by carrying out integrated
			 assessments that include
				assessments of—(i)aquatic habitat and
				biological integrity;(ii)water quality;
				and(iii)natural hydrological
				flows;(D)considers current and
				future sustainable commercial activities in the estuary;(E)considers the effects of ongoing climate, hydrologic, and geologic changes on the estuary,
			 including—(i)the identification and
				assessment of vulnerabilities in the estuary;(ii)the development and
				implementation of adaptation strategies; and(iii)the potential impacts
				of changes in sea level or coastal erosion on estuarine water
			 quality, estuarine
			 habitat, and
				infrastructure located in the estuary;(F)increases public
				education and awareness with respect to—(i)the ecological health of
				the estuary;(ii)the water quality
				conditions of the estuary; and(iii)ocean, estuarine, land,
				and atmospheric connections and interactions;(G)includes performance
				measures and goals to track implementation of the plan; and(H)includes a coordinated
				monitoring strategy for Federal, State, and local governments and
			 other
				entities..(2)Monitoring and making
			 results availableSection 320(b) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330(b)) is amended by striking paragraph (6) and
			 inserting the following:(6)monitor (and make results
				available to the public regarding)—(A)water quality conditions considered by the comprehensive conservation and management plan developed
			 under paragraph (4);(B)watershed and habitat
				conditions that relate to the ecological health and water quality
			 conditions of
				the estuary; and(C)the effectiveness of
				actions taken pursuant to the comprehensive conservation and
			 management plan
				developed for the estuary under this
				subsection;.(3)Information and
			 educational activitiesSection 320(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330(b)) is amended—(A)by redesignating
			 paragraph (7) as paragraph (8); and(B)by inserting after
			 paragraph (6) the following:(7)provide information and
				educational activities on the ecological health and water quality
			 conditions of
				the estuary;
				and.(4)Conforming
			 amendmentThe sentence following section 320(b)(8) of the Federal
			 Water Pollution Control Act (as so redesignated) (33 U.S.C. 1330(b)(8)) is
			 amended by striking paragraph (7) and inserting paragraph
			 (8).(b)Collaborative ProcessesSection 320(d) of the Federal Water Pollution Control
			 Act (33 U.S.C. 1330(d)) is amended—(1)by striking
			 (d) and all that follows through In developing
			 and inserting the following:(d)Use of Existing Data
				and Collaborative Processes(1)Use of existing
				dataIn developing;
				and(2)by adding at the end the
			 following:(2)Use of collaborative
				processesIn updating a plan under subsection (f)(4) or
				developing a new plan under subsection (b), a management conference
			 shall make
				use of collaborative processes—(A)to ensure equitable
				inclusion of affected interests;(B)to engage with members of
				the management conference, including through—(i)the use of
				consensus-based decision rules; and(ii)assistance from
				impartial facilitators, as appropriate;(C)to ensure relevant
				scientific, technical, and economic
			 information is
				accessible to members;(D)to promote accountability
				and transparency by ensuring members are informed in a timely
			 manner of—(i)the purposes and
				objectives of the management conference; and(ii)the results of an
				evaluation conducted under subsection (f)(6);(E)to identify the roles and
				responsibilities of members—(i)in the management
				conference proceedings; and(ii)in the implementation of
				the plan; and(F)to seek resolution of
				conflicts or disputes as
				necessary..(c)Administration of
			 PlansSection 320 of the Federal Water Pollution Control Act (33
			 U.S.C. 1330) is amended by striking subsection (f) and inserting the
			 following:(f)Administration of
				Plans(1)ApprovalNot
				later than 120 days after the date on which a management conference
			 submits to
				the Administrator a comprehensive conservation and management plan
			 under this
				section, and after providing for public review and comment, the
			 Administrator
				shall approve the plan, if—(A)the Administrator
				determines that the plan meets the requirements of this section;
			 and(B)each affected Governor
				concurs.(2)Completeness(A)In
				generalIf the Administrator determines that a plan is incomplete
				under paragraph (1) or (7), the Administrator shall—(i)provide the management
				conference with written notification of the basis of that finding;
			 and(ii)allow the management
				conference to resubmit a revised plan that addresses, to the
			 maximum extent
				practicable, the comments contained in the written notification of
			 the
				Administrator described in clause (i).(B)ResubmissionIf
				the Administrator determines that a revised plan submitted under
			 subparagraph
				(A)(ii) remains incomplete under paragraph (1) or (7), the
			 Administrator shall
				allow the management conference to resubmit a revised plan in
			 accordance with
				subparagraph (A).(C)Scope of
				reviewIn determining whether to approve a comprehensive
				conservation and management plan under paragraph (1) or (7), the
				Administrator—(i)shall limit the scope of
				review to a determination of whether the plan meets the minimum
			 requirements of
				this section; and(ii)may not impose, as a
				condition of approval, any additional requirements.(3)Failure of the
				Administrator to respondIf, by the date that is 120 days after
				the date on which a plan is submitted or resubmitted under
			 paragraph (1), (2),
				or (7) the Administrator fails to respond to the submission or
			 resubmission in
				writing, the plan shall be considered approved.(4)Failure to submit a
				planIf, by the date that is 3 years after the date on which a
				management conference is convened, that management conference fails
			 to submit a
				comprehensive conservation and management plan or to secure
			 approval for the
				comprehensive conservation and management plan under this
			 subsection, the
				Administrator shall terminate the management conference convened
			 under this
				section.(5)Implementation(A)In
				generalOn the approval of a comprehensive conservation and
				management plan under this section, the plan shall be implemented.(B)Use of authorized
				amountsAmounts authorized to be appropriated under titles II and
				VI and section 319 may be used in accordance with the applicable
			 requirements
				of this Act to assist States with the implementation of a plan
			 approved under
				paragraph (1).(6)Evaluation(A)In
				generalNot later than 5 years after the date of enactment of
				this paragraph, and every 5 years thereafter, the Administrator
			 shall carry out
				an evaluation of the implementation of each comprehensive
			 conservation and
				management plan developed under this section to determine the
			 degree to which
				the goals of the plan have been met.(B)Review and comment by
				management conferenceIn completing an evaluation under
				subparagraph (A), the Administrator shall submit the results of the
			 evaluation
				to the appropriate management conference for review and comment.(C)Report(i)In
				generalIn completing an evaluation under subparagraph (A), and
				after providing an opportunity for a management conference to
			 submit comments
				under subparagraph (B), the Administrator shall issue a report on
			 the results
				of the evaluation, including the findings and recommendations of
			 the
				Administrator and any comments received from the management
			 conference.(ii)Availability to
				publicThe Administrator shall make a report issued under this
				subparagraph available to the public, including through publication
			 in the
				Federal Register and on the Internet.(D)Special rule for new
				plansNotwithstanding subparagraph (A), if a management
				conference submits a new comprehensive conservation and management
			 plan to the
				Administrator after the date of enactment of this paragraph, the
			 Administrator
				shall complete the evaluation of the implementation of the plan
			 required by
				subparagraph (A) not later than 5 years after the date of such
			 submission and
				every 5 years thereafter.(7)Updates(A)RequirementNot
				later than 18 months after the date on which the Administrator
			 makes an
				evaluation of the implementation of a comprehensive conservation
			 and management
				plan available to the public under paragraph (6)(C), a management
			 conference
				convened under this section shall submit to the Administrator an
			 update of the
				plan that reflects, to the maximum extent practicable, the results
			 of the
				program evaluation.(B)Approval of
				updatesNot later than 120 days after the date on which a
				management conference submits to the Administrator an updated
			 comprehensive
				conservation and management plan under subparagraph (A), and after
			 providing
				for public review and comment, the Administrator shall approve the
			 updated
				plan, if the Administrator determines that the updated plan meets
			 the
				requirements of this section.(8)Probationary
				statusThe Administrator may consider a management conference
				convened under this section to be in probationary status, if the
			 management
				conference has not received approval for an updated comprehensive
			 conservation
				and management plan under paragraph (7)(B) on or before the last
			 day of the
				5-year period beginning on the date on which the Administrator
			 makes an
				evaluation of the plan available to the public under paragraph
				(6)(C)..(d)Federal
			 AgenciesSection 320 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1330) is amended—(1)by redesignating
			 subsections (g), (h), (i), (j), and (k) as subsections (h), (i), (j), (k),
			 and
			 (m), respectively; and(2)by inserting after
			 subsection (f) the following:(g)Federal
				Agencies(1)Coordination and
				cooperation(A)In
				generalThe Secretary of the Army (acting through the Chief of
				Engineers), the Administrator of the National Oceanic and
			 Atmospheric
				Administration, the Director of the United States Fish and Wildlife
			 Service,
				the Secretary of the Department of Agriculture, the Director of the
			 United
				States Geological Survey, the Secretary of the Department of
			 Transportation,
				the Secretary of the Department of Housing and Urban Development,
			 and the heads
				of other appropriate Federal agencies, as determined by the
			 Administrator,
				shall, to the maximum extent practicable, cooperate and coordinate
			 activities,
				including monitoring activities, related to the implementation of a
				comprehensive conservation and management plan approved by the
				Administrator.(B)Lead coordinating
				agencyThe Environmental Protection Agency shall serve as the
				lead coordinating agency under this paragraph.(2)Consideration of plans
				in agency budget requestsIn making an annual budget request for
				a Federal agency referred to in paragraph (1), the head of such
			 agency shall
				consider the responsibilities of the agency under this section,
			 including under
				comprehensive conservation and management plans approved by the
				Administrator.(3)MonitoringThe
				heads of the Federal agencies referred to in paragraph (1) shall
			 collaborate on
				the development of tools and methodologies for monitoring the
			 ecological health
				and water quality conditions of estuaries covered by a management
			 conference
				convened under this
				section..(e)Grants(1)In
			 generalSubsection (h) (as redesignated by subsection (d)) of
			 section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330) is
			 amended by adding at the end the
			 following:(4)Effects of probationary
				status(A)Reductions in grant
				amountsThe Administrator shall reduce, by an amount to be
				determined by the Administrator, grants for the implementation of a
				comprehensive conservation and management plan developed by a
			 management
				conference convened under this section, if the Administrator
			 determines that
				the management conference is in probationary status under
			 subsection
				(f)(8).(B)Termination of
				management conferencesThe Administrator shall terminate a
				management conference convened under this section, and cease
			 funding for the
				implementation of the comprehensive conservation and management
			 plan developed
				by the management conference, if the Administrator determines that
			 the
				management conference has been in probationary status for 2
			 consecutive
				years..(2)Conforming
			 amendmentSection 320(i) the Federal Water Pollution Control Act
			 (as redesignated by subsection (d)) is amended by striking subsection
			 (g) and inserting subsection (h).(f)Authorization of
			 AppropriationsSection 320 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1330) (as redesignated by subsection (d)) is amended by
			 striking
			 subsection (j) and inserting the following:(j)Authorization of
				Appropriations(1)In
				generalThere is authorized to be appropriated to the
				Administrator $35,000,000 for each of fiscal years 2015 through
			 2019
				for—(A)expenses relating to the
				administration of grants by the Administrator under this section,
			 including the
				award and oversight of grants, except that such expenses shall not
			 exceed 5
				percent of the amount appropriated under this subsection;(B)making grants under
				subsection (h); and(C)monitoring the
				implementation of a conservation and management plan by the
			 management
				conference, or by the Administrator in any case in which the
			 conference has
				been terminated.(2)AllocationsThe
				Administrator shall provide at least 80 percent of the amounts
			 appropriated
				under this subsection per fiscal year for the development,
			 implementation, and
				monitoring of each conservation and management plan eligible for
			 grant
				assistance under subsection (h).(3)RequirementThe
				Administrator shall include in the annual budget request of the
			 Environmental
				Protection Agency a clear description of the amounts requested by
			 the
				Administrator to make grants under paragraph
				(1)(B)..(g)ResearchSection
			 320(k)(1)(A) of the Federal Water Pollution Control Act (as redesignated
			 by
			 subsection (d)) is amended—(1)by striking
			 paramenters and inserting parameters; and(2)by inserting
			 (including monitoring of both pathways and ecosystems to track the
			 introduction and establishment of nonnative species) before , to
			 provide the Administrator.(h)National Estuary
			 Program EvaluationSection 320 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330) is amended by inserting after subsection (k)
			 (as
			 redesignated by subsection (d)) the following:(l)National Estuary
				Program Evaluation(1)In
				generalNot later than 5 years after the date of enactment of
				this paragraph, and every 5 years thereafter, the Administrator
			 shall complete
				an evaluation of the national estuary program established under
			 this
				section.(2)Specific
				assessmentsIn conducting an evaluation under this subsection,
				the Administrator shall—(A)assess the effectiveness
				of the national estuary program in improving water quality, natural
			 resources,
				and sustainable uses of the estuaries covered by management
			 conferences
				convened under this section;(B)identify best practices
				for improving water quality, natural resources, and sustainable
			 uses of the
				estuaries covered by management conferences convened under this
			 section,
				including those practices funded through the use of technical
			 assistance from
				the Environmental Protection Agency and other Federal agencies;(C)assess the reasons why
				the best practices described in subparagraph (B) resulted in the
			 achievement of
				program goals;(D)identify any redundant
				requirements for reporting by recipients of a grant under this
			 section;
				and(E)develop and recommend a
				plan for eliminating any redundancies.(3)ReportIn
				completing an evaluation under this subsection, the Administrator
			 shall issue a
				report on the results of the evaluation, including the findings and
				recommendations of the Administrator.(4)AvailabilityThe
				Administrator shall make a report issued under this subsection
			 available to
				management conferences convened under this section and the public,
			 including
				through publication in the Federal Register and on the
				Internet..(i)Convening of
			 ConferenceSection 320(a)(2) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330(a)(2)) is amended—(1)by striking (2)
			 CONVENING OF
			 CONFERENCE.— and all that follows through In
			 any case and inserting the following:(2)Convening of
				conferenceIn any case;
				and(2)by striking subparagraph
			 (B).July 31, 2014Reported with an amendment